UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q Quarterly Schedule of Portfolio Holdings of Registered Management Investment Company Investment Company Act File Number: 811-07338 Capital World Growth and Income Fund, Inc. (Exact Name of Registrant as Specified in Charter) 333 South Hope Street, Los Angeles, California 90071 (Address of Principal Executive Offices) Registrant's telephone number, including area code:(213) 486-9200 Date of fiscal year end: November 30 Date of reporting period: August 31, 2012 Vincent P. Corti Capital World Growth and Income Fund, Inc. 333 South Hope Street Los Angeles, California 90071 (Name and Address of Agent for Service) Copies to: Kathryn A. Sanders O’Melveny & Myers LLP 400 South Hope Street, 10th Floor Los Angeles, California 90071 (Counsel for the Registrant) ITEM 1 – Schedule of Investments Capital World Growth and Income Fund® Investment portfolio August 31, 2012 unaudited Common stocks — 91.05% Shares Value CONSUMER DISCRETIONARY — 13.61% Home Depot, Inc. $ DIRECTV1 Comcast Corp., Class A Virgin Media Inc.2 General Motors Co.1 News Corp., Class A British Sky Broadcasting Group PLC Time Warner Cable Inc. Amazon.com, Inc.1 Bayerische Motoren Werke AG Bayerische Motoren Werke AG, nonvoting preferred Cie. Générale des Établissements Michelin, Class B SJM Holdings Ltd. Daimler AG H & M Hennes & Mauritz AB, Class B Renault SA Kingfisher PLC Hyundai Motor Co. NEXT PLC Whitbread PLC Marks and Spencer Group PLC Li & Fung Ltd. adidas AG WPP PLC Honda Motor Co., Ltd. Intercontinental Hotels Group PLC Cie. Financière Richemont SA, Class A, non-registered shares Magna International Inc., Class A Swatch Group Ltd, non-registered shares McDonald’s Corp. Daily Mail and General Trust PLC, Class A, nonvoting YUM! Brands, Inc. Ford Motor Co. NIKE, Inc., Class B Wynn Macau, Ltd. SES SA, Class A (FDR) Johnson Controls, Inc. William Hill PLC Nordstrom, Inc. Darden Restaurants, Inc. Modern Times Group MTG AB, Class B OPAP SA D.R. Horton, Inc. Aristocrat Leisure Ltd. Darty PLC2 Stella International Holdings Ltd. Dixons Retail PLC1 CONSUMER STAPLES — 12.10% Philip Morris International Inc. Altria Group, Inc. Anheuser-Busch InBev NV Anheuser-Busch InBev NV, VVPR STRIPS1 8 Kraft Foods Inc., Class A Wesfarmers Ltd. Lorillard, Inc. Nestlé SA British American Tobacco PLC Tingyi (Cayman Islands) Holding Corp. Diageo PLC Pernod Ricard SA Coca-Cola Co. SABMiller PLC Reynolds American Inc. Svenska Cellulosa AB SCA, Class B Danone SA Colgate-Palmolive Co. Cia. de Bebidas das Américas — AmBev, preferred nominative (ADR) Imperial Tobacco Group PLC L’Oréal SA, bonus shares3 L’Oréal SA, non-registered shares ConAgra Foods, Inc. Wilmar International Ltd. Koninklijke Ahold NV China Resources Enterprise, Ltd. Treasury Wine Estates Ltd. Molson Coors Brewing Co., Class B INDUSTRIALS — 11.65% ASSA ABLOY AB, Class B AB Volvo, Class B United Parcel Service, Inc., Class B Jardine Matheson Holdings Ltd. General Electric Co. Schneider Electric SA KONE Oyj, Class B VINCI SA Atlas Copco AB, Class A Atlas Copco AB, Class B Lockheed Martin Corp. CSX Corp. United Technologies Corp. Union Pacific Corp. Singapore Technologies Engineering Ltd Hutchison Port Holdings Trust4 Hutchison Port Holdings Trust Emerson Electric Co. PACCAR Inc Komatsu Ltd. ComfortDelGro Corp. Ltd.2 SGS SA General Dynamics Corp. Ryanair Holdings PLC (ADR)1 Qantas Airways Ltd.1,2 Bureau Veritas SA Waste Management, Inc. Danaher Corp. Kühne + Nagel International AG Siemens AG Masco Corp. Southwest Airlines Co. Eaton Corp. Republic Services, Inc. Geberit AG United Continental Holdings, Inc.1 Norfolk Southern Corp. Capita PLC BAE Systems PLC Aggreko PLC Legrand SA FedEx Corp. Contax Participações SA, ordinary nominative FINANCIALS — 10.81% HSBC Holdings PLC (Hong Kong) HSBC Holdings PLC (United Kingdom) Société Générale1 Industrial and Commercial Bank of China Ltd., Class H Prudential PLC Wells Fargo & Co. Citigroup Inc. AIA Group Ltd. Siam Commercial Bank PCL China Construction Bank Corp., Class H Deutsche Börse AG Westfield Group JPMorgan Chase & Co. Bank of China Ltd., Class H Agricultural Bank of China, Class H Link Real Estate Investment Trust Woori Finance Holdings Co., Ltd. BNP Paribas SA Credit Suisse Group AG Toronto-Dominion Bank Ping An Insurance (Group) Co. of China, Ltd., Class H Itaú Unibanco Holding SA, preferred nominative (ADR) Itaú Unibanco Holding SA, preferred nominative Banco Santander, SA1 Sampo Oyj, Class A Willis Group Holdings PLC Deutsche Bank AG Barclays PLC UBS AG DNB ASA Hang Seng Bank Ltd. Nordea Bank AB Samsung Card Co., Ltd. Banco Santander (Brasil) SA, units Banco Santander (Brasil) SA, units (ADR) UniCredit SpA Kimco Realty Corp. Weyerhaeuser Co.1 Canadian Imperial Bank of Commerce (CIBC) KB Financial Group Inc. Sun Hung Kai Properties Ltd. BB&T Corp. ICICI Bank Ltd. CapitaMall Trust, units Ascendas Real Estate Investment Trust State Street Corp. Starwood Property Trust, Inc. Wharf (Holdings) Ltd. Old Republic International Corp. AXA SA CapitaCommercial Trust HEALTH CARE — 9.48% Novartis AG Bayer AG Amgen Inc. Abbott Laboratories Roche Holding AG Gilead Sciences, Inc.1 Merck & Co., Inc. UCB SA GlaxoSmithKline PLC Edwards Lifesciences Corp.1 Grifols, SA, Class A1 Sonic Healthcare Ltd. Boston Scientific Corp.1 Orion Oyj, Class B Fisher & Paykel Healthcare Corp. Ltd. St. Jude Medical, Inc. Getinge AB, Class B Stryker Corp. TELECOMMUNICATION SERVICES — 8.47% AT&T Inc. América Móvil, SAB de CV, Series L (ADR) Verizon Communications Inc. TeliaSonera AB Vodafone Group PLC Turkcell Iletisim Hizmetleri AS1 Singapore Telecommunications Ltd. Sprint Nextel Corp., Series 11 OJSC Mobile TeleSystems (ADR) CenturyLink, Inc. SOFTBANK CORP. Millicom International Cellular SA (SDR) Türk Telekomünikasyon AS, Class D Advanced Info Service PCL France Télécom SA Philippine Long Distance Telephone Co. (ADR) Philippine Long Distance Telephone Co. MTN Group Ltd. Perusahaan Perseroan (Persero) PT Telekomunikasi Indonesia Tbk, Class B Telefónica Czech Republic, AS KT Corp. (ADR) BCE Inc. INFORMATION TECHNOLOGY — 7.15% Microsoft Corp. Samsung Electronics Co. Ltd. Oracle Corp. Taiwan Semiconductor Manufacturing Co. Ltd. (ADR) Taiwan Semiconductor Manufacturing Co. Ltd. Automatic Data Processing, Inc. HOYA Corp. Quanta Computer Inc. Accenture PLC, Class A Maxim Integrated Products, Inc. Delta Electronics, Inc. Compal Electronics, Inc. HTC Corp. Amadeus IT Holding, SA, Class A Amadeus IT Holding, SA, Class A, non-registered shares Intel Corp. Google Inc., Class A1 Analog Devices, Inc. Telefonaktiebolaget LM Ericsson, Class B MediaTek Inc. Redecard SA, ordinary nominative Siliconware Precision Industries Co., Ltd. Murata Manufacturing Co., Ltd. Nintendo Co., Ltd. NetEase, Inc. (ADR)1 Nokia Corp. Nokia Corp. (ADR) Yahoo! Inc.1 Apple Inc. International Business Machines Corp. ENERGY — 6.20% BP PLC Royal Dutch Shell PLC, Class B Royal Dutch Shell PLC, Class A Royal Dutch Shell PLC, Class A (ADR) Royal Dutch Shell PLC, Class B (ADR) Eni SpA OAO Gazprom (ADR) EOG Resources, Inc. Chevron Corp. Apache Corp. Occidental Petroleum Corp. SeaDrill Ltd. Canadian Natural Resources, Ltd. ConocoPhillips Husky Energy Inc. Devon Energy Corp. Woodside Petroleum Ltd. Schlumberger Ltd. China National Offshore Oil Corp. Türkiye Petrol Rafinerileri AS EnCana Corp. UTILITIES — 4.90% National Grid PLC GDF SUEZ SSE PLC CEZ, a s PT Perusahaan Gas Negara (Persero) Tbk Dominion Resources, Inc. FirstEnergy Corp. Public Service Enterprise Group Inc. Power Assets Holdings Ltd. Exelon Corp. E.ON AG Cia. Energética de Minas Gerais — CEMIG, preferred nominative (ADR) RWE AG PG&E Corp. LIGHT SA, ordinary nominative Power Grid Corp. of India Ltd. MATERIALS — 4.56% Dow Chemical Co. Syngenta AG BASF SE Akzo Nobel NV Amcor Ltd. Israel Chemicals Ltd.3 Praxair, Inc. ArcelorMittal CRH PLC Linde AG Koninklijke DSM NV Holcim Ltd Formosa Plastics Corp. Sherwin-Williams Co. POSCO Ube Industries, Ltd. Nitto Denko Corp. K+S AG Vicat S.A. Formosa Chemicals & Fibre Corp. PT Semen Gresik (Persero) Tbk voestalpine AG Rautaruukki Oyj Usinas Siderúrgicas de Minas Gerais SA — USIMINAS, Class A, preferred nominative MISCELLANEOUS — 2.12% Other common stocks in initial period of acquisition Total common stocks (cost: $52,290,195,000) Preferred stocks — 0.01% FINANCIALS — 0.01% Citigroup Inc. 7.875% preferred Total preferred stocks (cost: $9,150,000) Shares or Value Convertible securities — 0.34% principal amount ) CONSUMER DISCRETIONARY — 0.10% General Motors Co., Series B, 4.75% convertible preferred 2013 $ Virgin Media Inc. 6.50% convertible notes 20162 $ INDUSTRIALS — 0.07% United Continental Holdings, Inc. 6.00% convertible notes 2029 $ United Continental Holdings, Inc. 4.50% convertible debentures 2015 $ United Continental Holdings, Inc. 6.00% convertible preferred 2030 JetBlue Airways Corp., Series B, 6.75% convertible notes 2039 $ JetBlue Airways Corp., Series A, convertible notes 5.50% 2038 $ JetBlue Airways Corp., Series B, convertible notes 5.50% 2038 $ TELECOMMUNICATION SERVICES — 0.05% Clearwire Corp. 8.25% convertible notes 20404 $ CONSUMER STAPLES — 0.02% Alliance One International, Inc. 5.50% convertible notes 2014 $ FINANCIALS — 0.01% National Financial Partners Corp. 4.00% convertible notes 2017 $ MISCELLANEOUS — 0.09% Other convertible securities in initial period of acquisition Total convertible securities (cost: $249,687,000) Principal amount Bonds & notes — 2.13% ) BONDS & NOTES OF U.S. GOVERNMENT & GOVERNMENT AGENCIES — 0.69% U.S. Treasury 0.25% 2014 $ U.S. Treasury 1.875% 20145 U.S. Treasury 4.375% 2041 U.S. Treasury 4.75% 2041 Federal Farm Credit Banks, Consolidated Systemwide Designated Bonds, 0.22% 2013 FINANCIALS — 0.68% Prologis, Inc. 6.25% 2017 Prologis, Inc. 6.625% 2018 Prologis, Inc. 6.625% 2019 Prologis, Inc. 7.375% 2019 Prologis, Inc. 6.875% 2020 Mizuho Capital Investment (USD) 2 Ltd, junior subordinated 14.95% (undated)4,6 HBOS PLC 6.75% 20184 Lloyds Banking Group PLC, junior subordinated 6.657% preference shares (undated)4,6 Regions Financial Corp. 4.875% 2013 Regions Financial Corp. 7.75% 2014 Regions Financial Corp. 5.20% 2015 Regions Bank, junior subordinated 7.50% 2018 JPMorgan Chase & Co., Series I, junior subordinated 7.90% (undated)6 Westfield Group 5.40% 20124 Westfield Group 6.75% 20194 WEA Finance LLC 4.625% 20214 Developers Diversified Realty Corp. 5.50% 2015 Developers Diversified Realty Corp. 9.625% 2016 Developers Diversified Realty Corp. 7.50% 2017 Developers Diversified Realty Corp. 7.875% 2020 Simon Property Group, LP 5.25% 2016 Simon Property Group, LP 6.10% 2016 Simon Property Group, LP 5.875% 2017 Simon Property Group, LP 6.125% 2018 Simon Property Group, LP 10.35% 2019 ERP Operating LP 5.125% 2016 ERP Operating LP 5.75% 2017 ERP Operating LP 4.625% 2021 HVB Funding Trust I, junior subordinated 8.741% 20314 HVB Funding Trust III, junior subordinated 9.00% 20314 Standard Chartered Bank 6.40% 20174 AXA SA 8.60% 2030 Discover Financial Services 6.45% 2017 Discover Financial Services 10.25% 2019 Barclays Bank PLC, Series RCI, junior subordinated 14.00% (undated)6 £ Capital One Capital III 7.686% 20366 $ TELECOMMUNICATION SERVICES — 0.38% Nextel Communications, Inc., Series F, 5.95% 2014 Nextel Communications, Inc., Series D, 7.375% 2015 Sprint Nextel Corp. 9.125% 2017 Sprint Nextel Corp. 11.50% 2021 MTS International Funding Ltd. 8.625% 20204 MTS International Funding Ltd. 8.625% 2020 Clearwire Communications and Clearwire Finance, Inc., Series A, 12.00% 20154 Clearwire Communications and Clearwire Finance, Inc. 12.00% 20174 América Móvil, SAB de CV 8.46% 2036 MXN286,400 ENERGY — 0.15% Gazprom OJSC 8.146% 2018 $ Gazprom OJSC, Series 9, 6.51% 2022 Gazprom OJSC, Series 2, 8.625% 2034 Gazprom OJSC 7.288% 2037 Gazprom OJSC 7.288% 20374 BP Capital Markets PLC 5.25% 2013 BP Capital Markets PLC 3.875% 2015 Petroplus Finance Ltd. 6.75% 20144,7 43 BONDS & NOTES OF GOVERNMENTS OUTSIDE THE U.S. — 0.13% United Mexican States Government, Series M30, 10.00% 2036 MXN552,900 Polish Government, Series 1021, 5.75% 2021 PLN85,665 MATERIALS — 0.04% CRH America, Inc. 6.00% 2016 $ CRH America, Inc. 8.125% 2018 ArcelorMittal 10.10% 20196 CONSUMER DISCRETIONARY — 0.03% Marks and Spencer Group PLC 6.25% 20174 Marks and Spencer Group PLC 7.125% 20374 HEALTH CARE — 0.02% Amgen Inc. 5.375% 2043 CONSUMER STAPLES — 0.01% British American Tobacco International Finance PLC 8.125% 20134 Total bonds & notes (cost: $1,289,017,000) Short-term securities — 6.21% Freddie Mac 0.10%–0.19% due 9/12/2012–4/26/2013 Fannie Mae 0.12%–0.175% due 10/1/2012–3/5/2013 U.S. Treasury Bills 0.10%–0.195% due 9/13/2012–6/27/2013 Federal Home Loan Bank 0.12%–0.20% due 9/14/2012–4/8/2013 Coca-Cola Co. 0.22%–0.24% due 10/10–11/8/20124 Federal Farm Credit Banks 0.18%–0.21% due 12/28/2012–6/21/2013 Wells Fargo & Co. 0.18% due 9/24–9/25/2012 Total Capital Canada Ltd. 0.16%–0.21% due 9/20–11/15/20124 Québec (Province of) 0.16%–0.17% due 9/6–10/31/20124 Siemens Capital Co. LLC 0.13%–0.16% due 9/4–9/5/20124 Nestlé Finance International Ltd. 0.14% due 9/20/2012 Thunder Bay Funding, LLC 0.21% due 9/26–10/22/20124 Straight-A Funding LLC 0.18% due 10/12/20124 General Electric Capital Corp. 0.23% due 11/26/2012 Commonwealth Bank of Australia 0.21% due 11/19/20124 Barclays U.S. Funding Corp. 0.14% due 9/4/2012 Mitsubishi UFJ Trust and Banking Corp. 0.17% due 10/9/2012 BASF AG 0.19% due 9/26/20124 BHP Billiton Finance (USA) Limited 0.17%–0.20% due 10/15–11/1/20124 Svenska Handelsbanken Inc. 0.23% due 11/26/20124 Novartis Securities Investment Ltd. 0.19% due 10/10/20124 Australia & New Zealand Banking Group, Ltd. 0.18% due 11/27/20124 Toyota Credit Canada Inc. 0.18% due 9/11/2012 Province of Ontario 0.15%–0.16% due 10/31/2012 Roche Holdings, Inc. 0.15% due 10/9/20124 Procter & Gamble Co. 0.14% due 9/20/20124 Sumitomo Mitsui Banking Corp. 0.17% due 9/10/20124 Total short-term securities (cost: $4,267,680,000) Total investment securities (cost: $58,105,729,000) Other assets less liabilities Net assets $ As permitted by U.S. Securities and Exchange Commission regulations, “Miscellaneous” securities include holdings in their first year of acquisition that have not previously been publicly disclosed. Forward currency contracts The fund has entered into forward currency contracts to sell currencies as shown in the following table. The open forward currency contracts shown are generally indicative of the level of activity over the prior 12-month period. Unrealized appreciation Contract amount (depreciation) at Receive Deliver 8/31/2012 Settlement date Counterparty ) ) ) Sales: Australian dollars 9/28/2012 Barclays Bank PLC $ $
